The plaintiff, a real estate broker, brought an action of contract against the defendant to recover a commission for securing a customer ready, able and willing to purchase an interest in real estate in Belmont. The case was tried before a jury. There was a verdict for the plaintiff, which was received under leave reserved. The defendant excepted to the denial of a motion for a directed verdict and to the denial of a motion for entry of a verdict in her favor under the leave reserved. “The question presented by the motion[s] was not the weight of the evidence but whether there was any evidence viewed in the light most favorable to the plaintiff that would support . . . [his] cause of action.” Howes v. Kelman, 326 Mass. 696, 696-697. Duff v. Webster, 315 Mass. 102, 103. Kelly v. Railway Exp. Agency, Inc. 315 Mass. 301, 302. In the opinion of the majority of the court, a review of the testimony discloses circumstances which in combination will support a finding that the plaintiff produced a customer ready, able and willing to purchase the property on the defendant’s terms, at which time the plaintiff’s obligation as a broker ceased and he was entitled to his commission regardless of whether the contract between the defendant and the purchaser was thereafter made, or, if made, whether it was carried into effect. Ripley v. Taft, 253 Mass. 490, 492-493. Henderson & Beal, Inc. v. Glen, 329 Mass. 748, 751-752. Spence v. Lawrence, 337 Mass. 355, 357-358. Compare MacDonald v. Mihalopoulos, 337 Mass. 260.

Exceptions overruled.